Opinion issued May 31, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00365-CV



APPROXIMATELY $ 20,986.00, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No.  2006-14271



MEMORANDUM OPINION	Appellant Robert E. Kennard has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.